Citation Nr: 1314314	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-44 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable rating for status post laceration of the left wrist.

2.  Entitlement to service connection for sleep apnea to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from September 1982 to September 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, July 2009 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran requested a hearing before a Veterans Law Judge at the RO.  The Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2012).

The Board notes that in a July 2010 rating decision, the RO continued 10 percent ratings for a right shoulder disability, a left knee arthritis disability and a left knee laxity disability.  In July 2010, the Veteran submitted a notice of disagreement (NOD) with these evaluations.  In September 2011, the RO issued a statement of the case (SOC) addressing these issues.  However, as the Veteran did not perfect an appeal to these issues, they issues are not currently before the Board.


FINDINGS OF FACT

1.  The post laceration of the left wrist disability is not nonlinear, deep, unstable, tender, or painful to palpation, and does not lose its covering repeatedly, cover an area exceeding 144 square inches, or adversely affects any function.

2.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

3.  The competent and probative evidence of record indicates the Veteran's sleep disability is due to a diagnosable disorder and as such, is not due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness.

4.  The competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed sleep apnea and his military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for status post laceration of the left wrist are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 7805 (2012).

2.  A sleep apnea disability was not incurred in or aggravated by service, nor is it due to an undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.317 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the Veteran's increased rating claim, the RO provided notice to the Veteran in a December 2009 letter, prior to the date of the issuance of the appealed May 2010 rating decision.  The December 2009 letter explained what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

Regarding the Veteran's service connection claim, the RO provided notice to the Veteran in a March 2008 letter, prior to the date of the issuance of the appealed August 2008 and July 2009 rating decisions.  The March 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The March 2008 and December 2009 letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of December 1992, June 2008 and March 2010 VA examinations.  The the most recent March 2010 VA examination reports reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the March 2010 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Left Wrist Scar 

The Veteran essentially contends that he is entitled to a compensable evaluation for his status post laceration of the left wrist. 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The RO awarded service connection for status post laceration of the left wrist in a March 1993 rating decision at the noncompensable disability level under Diagnostic Code 7805. In November 2009, VA received his claim for increased disability compensation.

Disabling effects of scar residuals are to be rated either as scars or as impairment of function, whichever results in the higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Recent changes to the rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  Here, VA received the Veteran's claim for increase in November 2009.  Therefore, the Board will consider both the revised regulations.

Under revised Diagnostic Code 7801, burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2012).

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) indicates that if multiple qualifying scars are present, a separate evaluation should be assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2012).

Under revised Diagnostic Code 7804, unstable or painful scar(s) warrant a 10 percent evaluation.  Note (1), indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7805, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2012).

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2012).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an increased evaluation for status post laceration of the left wrist.  Neither the lay nor the medical evidence more nearly reflects the criteria for a compensable evaluation under the pertinent schedular criteria.  38 C.F.R. § 4.7 (2012).

In a December 2009 statement, the Veteran reported that he had residual pain, weakness, and numbness related to his residual wrist scarring.  He reported treatment at the VAMC in Milwaukee from August 2008 to the present; however, a review of treatment records from this facility fails to show any treatment for this disability.  

The Veteran underwent a VA examination in May 2010.  He reported that he sustained a laceration in service when the switch of a gun injured his left wrist.  He received stitches as a result of the injury.  Subsequent to the injury, he did not have physical therapy and he noted that he underwent no medical care for this condition.  Significantly, he reported that he had no pain in the scar currently and denied any skin breakdown, swelling, redness or joint range limitation at the left wrist.  The scar was presented without any specific change in dimensions or with any particular complaints.  The Veteran indicated that there was no impact from the scar on his movements or use of the left wrist or hand or to perform self-care activities of daily living.  Examination of the left wrist revealed a scar approximately 1 inch x 0.25 inch width which came together in a V shape.  There was no redness, no tenderness and no sensory loss for touch and pinprick.  The examiner found no induration and there was no itching reported.  The left wrist range of motion was fully preserved.  There were no other specific abnormal findings at the left wrist.

The evidence shows that the status post laceration of the left wrist scar is not nonlinear, deep, unstable, or painful, and that it does not lose its covering repeatedly, cover an area exceeding 144 square inches, or adversely affects any function.  While he reported pain in his December 2009 statement, the May 2010 VA examination reveals that the Veteran's left wrist scar appeared to be asymptomatic.  It is noteworthy that the Veteran specifically denied pain in his wrist scar at that time and the examiner reported that the Veteran did not present any major pain behaviors.  Moreover, physical examination revealed no sensory loss, tenderness, induration, or itching.  In light of the Veteran's conflicting reports of the presence of pain during the course of the appeal, and the lack of physical findings evidencing pain during the VA examination, the Board finds the Veteran's reports of painful scarring to lack credibility.  

In light of the foregoing, a compensable disability evaluation is not warranted.  In the instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for a compensable evaluation, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled, neutral professionals, is more probative of the degree of disability.  Accordingly, the claim is denied. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his status post laceration of the left wrist and that the manifestations of his status post laceration of the left wrist are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings, to include the increased rating granted herein.  Accordingly, the Board has determined that referral of the issue of entitlement to a higher rating for status post laceration of the left wrist for extra-schedular consideration is not in order. 

As the preponderance of the evidence is against the claim for a compensable rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Apnea

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.317 , service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1) (2012)). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a) (5) (2012); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii) (2012).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §3.317(a) (3) (2012).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2012). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4) (2012).

Background

The Veteran claims that he has a sleep condition that is due to an undiagnosed illness relating to his service in the Persian Gulf.  His service treatment records are negative for any complaints or diagnoses of sleep apnea or sleeping problems.  

The Veteran underwent a VA general medical examination in December 1992.  The examination was negative for complaints, treatments or diagnoses related to sleep impairment or a sleep apnea disability.

The Veteran underwent a VA Gulf War examination in June 2008.  He reported that he slept 8 hours a night but within 3 hours of waking up, he felt sleepy.  His wife reported that he snored and he acknowledged that he snored loudly enough where he woke himself up.  The examiner suspected sleep apnea based on the Veteran's symptoms of snoring and daytime sommulence along with examination findings of abdominal obesity, elongated uvula and crowded orophyarnx.  The Veteran was urged to undergo a sleep study.  His reported claims of breathing difficulty were related to snoring and sleep disturbance/fatigue related to daytime sleepiness.  The examiner concluded that the Veteran's claimed conditions of fatigue, sleep disorder, headaches and a breathing condition (snoring) had a clear or nearly clear etiology.  Therefore, the Veteran did not have multisymptom medically undiagnosed illness.

In April 2009, the Veteran underwent a sleep study.  The impression was severe sleep disordered breathing with substantial desaturations and responsive to positive airway treatment.

A March 2010 VA treatment note reported that the Veteran had sleep apnea which required use of a CPAP machine.

Analysis

Under the circumstances of this case, the Board concludes that service connection for sleep apnea to include as due to an undiagnosed illness is not warranted.

As a threshold matter, the Board notes that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

The Board notes that the Veteran has a current diagnosis of sleep apnea.  However, the Board finds that the record does not establish that the Veteran's sleep apnea is related to his military service.  In this regard, the Board first observes that the Veteran's sleep disorder is not related to an undiagnosed illness, as the disorder does, in fact, carry a diagnosis.  For the Veteran's sleep disorder to be due to an undiagnosed illness, the symptoms would have to be not attributable to another, specific cause.  The undiagnosed illness recognized as being associated with Persian Gulf War service does not cause other diagnosed disorders, but various symptoms for which a diagnosis cannot be determined.  Only if such symptoms are not related to a diagnosed disorder, i.e., sleep disturbance not due to sleep apnea, may they be said to be due to undiagnosed illness.  Sleep apnea is not an undiagnosed illness or a medically unexplained chronic multi symptom illness.   

Thus, while the Veteran contends that his sleep is the result of an undiagnosed illness incurred in Southwest Asia, as evidenced by the June 2008 VA examination which specifically determined that the Veteran did not have multisymptom medically undiagnosed illness, the Veteran's sleep complaints stem from a diagnosable disorder, namely sleep apnea.  As this disorder has been diagnosed, the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for sleep apnea cannot be granted under the presumptive provisions of 38 U.S.C.A. §1117 and 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317 (2012).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

Regarding direct service connection, as determined above, the first element of service connection is satisfied as the Veteran has a diagnosis of sleep apnea.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  The Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any sleep apnea or sleep disturbance.  Moreover, the Veteran does not appear to have asserted that his current sleep apnea originated during service.  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between current sleep apnea and the Veteran's military service.  Neither the Veteran nor his representative has identified, presented, or alluded to the existence of a medical opinion that establishes a relationship between a sleep apnea disability and service.

As there is no competent opinion linking the current disability to service, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for sleep apnea on a direct basis.

The Board notes the Veteran's contentions regarding the etiology of his claimed sleep apnea disability and that such disability resulted from his service in Southwest Asia.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that sleep apnea is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the sleep apnea disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the June 2008 VA Gulf War examiner provided a detailed rationale in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and his representative's lay assertions that there is a relationship between his sleep apnea and service, to include as due to an undiagnosed illness, are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The Board concludes that, for the reasons set forth above, that the preponderance of the evidence is against the claim for service connection for sleep apnea to include as due to an undiagnosed illness.  Thus, the reasonable doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable rating for status post laceration of the left wrist is denied.

Entitlement to service connection for sleep apnea to include as due to an undiagnosed illness is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


